DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 1/31/2020.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding Claim 1, Popovich et al. (US 2018/0113303), discloses a lens for eye-tracking applications (Fig. 1A), the lens comprising:
at least one image capturing device (Fig. 1A, detector 113, Paragraph 0105), wherein the lens further comprises an absorptive layer (Paragraphs 0130 and 0146),
Hainzl et al. (US 10,739,851) further discloses
a first protective layer with a first surface (Fig. 14, protective layer 1360), arranged to face towards the eye (Fig. 14, protective layer 1360 faces eye 1312) to be tracked when the lens is used for eye-tracking,
at least one light source (Fig. 14, light source 1330), at least partly arranged in contact with the first protective layer (Fig. 14, light source 1330 is at least partially arranged to be in contact with the protective layer by way of 1362), arranged to emit a first light from the first protective layer in a direction towards the eye,
however neither Popovich nor Hainzl disclose “at least partly arranged in contact with the first protective layer, arranged to receive the emitted first light within the first protective layer, arranged on the far side of the first protective layer seen from the 
Regarding Claim 12, Popovich et al. (US 2018/0113303), discloses a head-worn device (Fig. 1A), with eye-tracking capability comprising:
at least one a lens for eye-tracking applications (Fig. 1A), the lens comprising:
at least one image capturing device (Fig. 1A, detector 113, Paragraph 0105), wherein the lens further comprises an absorptive layer (Paragraphs 0130 and 0146),
Hainzl et al. (US 10,739,851) further discloses
a first protective layer with a first surface (Fig. 14, protective layer 1360), arranged to face towards the eye (Fig. 14, protective layer 1360 faces eye 1312) to be tracked when the lens is used for eye-tracking,
at least one light source (Fig. 14, light source 1330), at least partly arranged in contact with the first protective layer (Fig. 14, light source 1330 is at least partially arranged to be in contact with the protective layer by way of 1362), arranged to emit a first light from the first protective layer in a direction towards the eye,
however neither Popovich nor Hainzl disclose “at least partly arranged in contact with the first protective layer, arranged to receive the emitted first light within the first protective layer, arranged on the far side of the first protective layer seen from the eye to be tracked when the lens is used for eye-tracking, adapted to be absorptive for the majority of the first light”.


Regarding Claim 15, Popovich et al. (US 2018/0113303), discloses an eye tracking system comprising:
at least one a lens for eye-tracking applications (Fig. 1A), the lens comprising:
at least one image capturing device (Fig. 1A, detector 113, Paragraph 0105), wherein the lens further comprises an absorptive layer (Paragraphs 0130 and 0146),
Hainzl et al. (US 10,739,851) further discloses
a first protective layer with a first surface (Fig. 14, protective layer 1360), arranged to face towards the eye (Fig. 14, protective layer 1360 faces eye 1312) to be tracked when the lens is used for eye-tracking,
at least one light source (Fig. 14, light source 1330), at least partly arranged in contact with the first protective layer (Fig. 14, light source 1330 is at least partially arranged to be in contact with the protective layer by way of 1362), arranged to emit a first light from the first protective layer in a direction towards the eye,
however neither Popovich nor Hainzl disclose “at least partly arranged in contact with the first protective layer, arranged to receive the emitted first light within the first protective layer, arranged on the far side of the first protective layer seen from the eye to be tracked when the lens is used for eye-tracking, adapted to be absorptive for the majority of the first light”.
Additionally, Popovich et al. (US 2020/0089319), Popovich et al. (US 2019/0041634), Popovich et al. (US 2015/0289762), Popovich et al. (US 10,209,517), Popovich et al. (US 2017/0031160), Popovich et al. (US 2016/0209657), Popovich et al. (US 10,423,222), Trail et al. (US 10,168,531), Mullins et al. (US 2017/0277259), Alexander et al. (US 10,802,190), Holland et al. (US 10,718,945), Hatzilias et al. (US 
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a lens comprising “at least partly arranged in contact with the first protective layer, arranged to receive the emitted first light within the first protective layer, arranged on the far side of the first protective layer seen from the eye to be tracked when the lens is used for eye-tracking, adapted to be absorptive for the majority of the first light”, along with other claim limitations.  Claims 2-11 are allowable due to pendency on independent claim 1.
Specifically regarding the allowability of independent claim 12:  The prior art of record does not disclose or suggest a head-worn device comprising “at least partly arranged in contact with the first protective layer, arranged to receive the emitted first light within the first protective layer, arranged on the far side of the first protective layer seen from the eye to be tracked when the lens is used for eye-tracking, adapted to be absorptive for the majority of the first light”, along with other claim limitations.  Claims 13-14 are allowable due to pendency on independent claim 12.
Specifically regarding the allowability of independent claim 15:  The prior art of record does not disclose or suggest an eye tracking system comprising “at least partly arranged in contact with the first protective layer, arranged to receive the emitted first 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872